Citation Nr: 0000763	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  94-45 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for traumatic myositis of 
the left hip, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
August 1945.  

In a May 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the case to the Department of Veterans 
Affairs (VA) Regional Office (RO) for the veteran to be 
scheduled for a video conference hearing.  This hearing took 
place in October 1998.  

In a January 1999 decision, the Board found that the veteran 
had not presented new and material evidence to reopen claims 
of service connection for hypertension, a low back disorder, 
and blisters of the tongue.  The Board found that a 10 
percent rating was appropriate for shell fragment wounds of 
the upper lip, tongue and pharynx.  The issue of an increased 
rating for traumatic myositis of the left hip was remanded 
for further action.  This issue is once more properly before 
the Board for action.    


FINDING OF FACT

The veteran retains at least 90 degrees of flexion and more 
than 10 degrees of abduction of the left hip, and the 
myositis does not result in more than minimal functional 
impairment.  

CONCLUSION OF LAW

The criteria for an increased rating for myositis of the left 
hip are not met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.71, Part 4, Codes 5021, 5251, 5252 and 5253 
(1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran sustained an injury to the left hip in July 1944 
when he was struck in the head with shrapnel and fell from a 
truck.  Follow-up treatment was required.  

On VA examination in August 1949, shortly after discharge 
from service, range of motion of the hip was normal.  
Reflexes were equal and negative.  The diagnoses included 
history of chronic myositis, anterior left hip.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  In an April 1993 note, he reported 
increasing pain in the left hip.  Flexion was decreased to 
100 degrees, with pain.  He reported left hip pain when he 
was seen in February 1995, but retained good range of motion.  
He reported chronic left hip pain in July 1996, and walked 
with a mild limp.  Decreased range of motion was present in 
the left hip when he was seen in February 1997.  

The veteran presented testimony at a hearing before an RO 
hearing officer in January 1995.  He reported swelling and 
inflammation around the left hip.  He stated he was taking 
medication, but was not on therapy.  (Transcript, hereinafter 
T-4).  

The veteran underwent a joints compensation examination 
performed by the VA in May 1995.  He gave a history of the 
injury in service.  He reported deep pain, from front to 
back, that radiated down the left thigh into the lower leg.  
There were approximately half a dozen such attacks a year.  
Pain was increased by walking, and by getting up and down out 
of chairs.  On examination, he walked with somewhat of a 
limp, favoring the left hip.  Adduction was possible to 20 
degrees, and he was quite painful over the greater 
trochanteric region.  Flexion was possible to 90 degrees 
bilaterally, with pain on the left.  Abduction was to 30 
degrees bilaterally, with internal and external rotation to 
30 degrees on the right and 25 degrees on the left.  
Circulation and sensation were normal on examination.  
Lasegue's sign and Patrick's test was negative.  Sensation 
was equal.  There was point tenderness over the greater 
trochanter and palpation of the fascia surrounding this area 
was extremely painful.  Pressure on the greater trochanteric 
bursa and palpation of the gluteus medius muscle reproduces 
the pain.  X-ray films of the pelvis showed no evidence of 
osteoarthritis or bony pathology of the left hip or pelvis.  
The diagnoses include traumatic left greater trochanteric 
bursitis.  

Of record are reports of treatment afforded the veteran by 
James C. Martin, M.D., and Pavan Grover, M.D., with reference 
to scars of the upper lip.  No treatment for any form of hip 
disorder was reported.  

The veteran provided testimony at a video hearing before the 
undersigned Board member in October 1998.  He indicated that 
he had last been treated for a hip disorder a number of 
months prior to the hearing.  (T-16, 17).  

The veteran was examined for compensation purposes by the VA 
in May 1999.  At that time, he reported that he took anti-
inflammatory medications on an as needed basis, but did not 
utilize crutches, braces or a cane.  He had only been treated 
with medications.  He also reported pain, increasing with 
increased activities.  On examination, he had 30 degrees of 
internal rotation and 60 degrees of external rotation, with 
pain at the extremes.  He had 30 degrees of abduction with 
pain, with normal flexion and extension.  Tenderness to 
palpation was most notable over the posterior aspect of the 
greater trochanter, with exquisite pain over the posterior 
aspect of the ischial tuberosity.  Neurological examination 
was within normal limits.  X-ray evaluation showed not 
evidence of focal abnormalities or asymmetric degenerative 
change when compared to the right hip.  The impression was 
myositis, left hip, posterior hamstrings and ischial 
tuberosity.  The examiner concluded that the functional 
impairment was minimal given his occupation and current 
retired status.  The disorders did not cause weakened motion, 
excess fatigability, or incoordination.  No effect on the 
veteran's ability to perform average employment was found.  


Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Myositis is rated based on limitation of motion of the joint 
involved, the hip.  38 C.F.R. § 4.71a, Part 4, Code 5021 
(1999).  The current 10 percent rating is the maximum 
evaluation based on limitation of extension of the hip.  
38 C.F.R. § 4.71a, Part 4, Code 5251 (1999).  A 10 percent 
rating is warranted when flexion is limited to 45 degrees, or 
abduction is limited so that the veteran cannot cross his 
legs.  For a 20 percent rating to be appropriate, flexion 
must be limited to 30 degrees, or abduction be limited so 
that motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
Part 4, Codes 5252 and 5253 (1999).  
 
On repeated examinations, to veteran's flexion was not so 
limited as to support a rating in excess of 10 percent.  On 
examination in May 1995, flexion was possible to 90, with 
flexion reported as normal on the May 1999 examination.  
Flexion of the hip is considered normal at 125 degrees.  
38 C.F.R. § 4.71, Plate II (1999).  Moreover, abduction was 
to 30 degrees on each examination, which again does not 
support a rating in excess of 10 percent.  Accordingly, based 
on the veteran's range of motion, an increased rating is not 
appropriate.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
further has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran's 
myositis is rated under the provisions of Diagnostic Code 
5021, which turn on limitation of motion.  Accordingly, the 
Board finds that the Court's holding in DeLuca applies.  

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. relate to 
functional loss.

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999).

To determine if an increased rating on this basis was 
appropriate, the veteran's case was remanded to the RO in 
January 1999 for an examination to make such findings.  A 
review of the findings on examination in May 1999 do not show 
that the myositis warrants an increased rating under these 
provisions.  The examiner specifically concluded that 
functional impairment resultant from the myositis was 
minimal.  Moreover, the examiner found that there was no 
weakened motion, excess fatigability, or incoordination.  
While pain was present on motion, the overall findings do not 
support an increased rating.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.   



ORDER

An increased rating for myositis of the left hip is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

